El Juez Asociado Se. Wole,
emitió la opinión' del tribunal.
Esta es una solicitud para que se desestime la apelación por el .fundamento de que la transcripción de autos no ha sido radicada en tiempo. La moción expone que la Corte •de Distrito de San Juan dictó sentencia en julio 1, 1914; que la apelación fué interpuesta en julio 30, 1914; que la expo-sición del caso presentada a la Corte de Distrito de San Juan en agosto 24, 1914, ha sido eliminada del récord por orden de dicha corte de distrito, y que han transcurrido más de 150. días desde que la apelación fué interpuesta.
Este caso no es igual al caso de Belaval v. Todd, que acaba de decidirse y que. precede a este caso, porque el apelante, Fray Antonio del Castillo, nada ha demostrado en forma alguna ante nosotros.' El apelante alega que la ley no fija el tiempo en que debe una apelación ser presentada en esta corte cuando no existe exposición del caso o pliego de excep-*137ciones. El caso de Ciuró v. Ciuró, 20 D. P. R., 38, resuelve este punto en contra de lo sostenido por el apelante. .Hemos tenido oportunidad de considerar la cuestión más detallada-mente en el caso de Belaval v. Todd, citado.
La apelación debe ser desestimada.

Declarada con lugar la moción y desestimada la apelación.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y HutcMson.
El Juez Presidente Sr. Hernández no formó parte del tribunal en la vista de este caso.